DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
According to the amendment filed on November 1, 2021, claims 1, 18 and 22 were amended, claims 2-4, 7-17 and 21 were cancelled, and new claim 23 was added. Claims 1, 5, 6, 18-20, 22 and 23 are currently pending in this application.
Allowable Subject Matter
Claims 1, 5, 6, 18-20, 22 and 23 are allowed.
The following is an examiner’s statement of reasons for allowance: none of the prior art of record discloses or suggests all of limitations as claimed.
Re claim 1, the most relevant reference, US 2016/0274420 to Oh et al. (Oh), fails to disclose or suggest a display panel in which the second distance is greater than the sixth distance and the third distance is greater than the sixth distance.
As shown in Fig. 3, Oh discloses that
a first distance is defined between an orthographic projection of a first side (left side) of each of the black matrices 220c, 220b in the first area on the flexible substrate and an orthographic projection of a first side (left side) of the corresponding data line 171 on the flexible substrate; 
a second distance is defined between an orthographic projection of a second side (right side) of each of the black matrices 220c, 220b in the first area on the flexible substrate and an orthographic projection of a second side (right side) of the corresponding data line 171 on the flexible substrate; and the first distance is greater than or equal to the second distance (since wc>wb>wa, paragraphs 45, 46, 58 and 59), a difference value between the first distance and the second distance is less than or equal to a first predetermined offset value (any value chosen to satisfy this);

a fourth distance is defined between an orthographic projection of a second side (right side) of each of the black matrices 220c, 220b in the third area on the flexible substrate and an orthographic projection of a second side (right side) of the data line 171 disposed corresponding to the black matrix in the third area on the flexible substrate; and the fourth distance is greater than or equal to the third distance (since wc>wb>wa, paragraphs 45, 46, 58 and 59); and
a fifth distance is defined between an orthographic projection of a first side (left side) of each of the black matrices 220a, 220a in the second area on the flexible substrate and an orthographic projection of a first side (left side) of the data line 171 disposed corresponding to the black matrix in the second area on the flexible substrate; 
a sixth distance is defined between an orthographic projection of a second side (right side) of each of the black matrices in the second area on the flexible substrate and an orthographic projection of a second side (right side) of the data line 171 disposed corresponding to the black matrix in the second area on the flexible substrate; and the fifth distance is equal to the sixth distance.
However, Fig. 3 of Oh shows that the second distance is equal to the sixth distance and the third distance is equal to the sixth distance. 
Re claims 18 and 22, Oh also fails to disclose or suggest each of the black matrices has the same width in each of the first area, the second area, and the third area.
As shown in Figs. 2 and 3, Oh discloses a first area (comprising BM 220c and BM 220b at left), a second area (comprising BM 220a and BM 220a at center), and a third area (comprising BM 220b and 
wherein the plurality of black matrices 220 comprise at least two black matrices in each of the first area (as 220b, 220c at left in Fig. 2)), the second area (as 220a, 220a), and the third area (as 220b,220c at right in Fig. 2). 
However, each of the black matrices 220b and 220c does not have the same width in each of the first area and the third area as shown in Fig. 3. Only each of the black matrices 220a in the second area has a same width wa.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOI V DUONG whose telephone number is (571)272-2292. The examiner can normally be reached Monday – Friday from 9:00 AM -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick, can be reached on 571-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 

/THOI V DUONG/Primary Examiner, Art Unit 2871                                                                                                                                                                                                        
November 8, 2021